Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 1 of 14
Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 2 of 14
      Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 3 of 14



                         COMMONWEALTH OF MASSACHUSETTS


ESSEX, ss.                                           SUPERIOR COURT DEPARTMENT
                                                     CIVIL ACTION NO: 19 CV 000         3f
                                                                                                 A

                                                     )
WILLIAM MCDERMET                                     )
                                                     )
                                                     )
                                                                                            -
                                                                                         ,.._,   rr,
                       Plaintiff
                                                                                         -
                                                                                                 (./)
                                                                                         c=      o»
                                                     )                                   ~       M

V.                                                   )                                   '-
                                                                                         :i:>
                                                                                         ::z
                                                                                                 X
                                                                                                 1./')

                                                     )                                           C.:'1
                                                     )
                                                                                           I
                                                                                         ..D
                                                                                                 ,-o-
                                                                                                  -,,r
CT INSTALL AMERICA, LLC                                                                          :oJ"Tl
PORCH.COM, INC.                                      )                                   1)
                                                                                                 .so
                                                                                                  JJ
                                                     )                                            CJ
                                                                                         l':Y     0
                       Defendant                     )                                            c::
                                                                                         uJ       ::;:;
                                                                                          er      ·-1




                             COMPLAINT AND JURY DEMAND



       1.     This is a civil action for damages based on the defendant's violations of: the

Federal Telephone Consumer Protection Act (47 U.S. Code§ 227); Massachusetts's

Telemarketing Solicitation statute (M.G.L.c. 159C); and the Massachusetts Consumer Protection

Act (M.G.L. c. 93A).



                                        THE PARTIES

       2.      Plaintiff, WILLIAM MCDERMET, is a natural person residing currently and at

all times relevant to this action in Ipswich, Essex County, Massachusetts.




                                                 1
       Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 4 of 14



       3.      Defendant CT Install America, LLC is a limited liability company registered with

the Pennsylvania Department of State and the Massachusetts Secretary of State, organized under

the laws of Delaware, and headquartered at 1353 Alleghenyville Road, Mohnton, PA 19540, with

an office at lAAirport Drive Extension, Hopedale, MA 01747

       4.      Defendant Porch.com, Inc. is a corporation registered with the Washington

Secretary of State, organized under the laws of Delaware, and headquartered at 2200 First

Avenue South, Seattle, WA 98134.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the causes of action alleged in this Verified

Complaint because the defendants have had sufficient contact with Massachusetts in connection

with the causes of action alleged in this Verified Complaint pursuant to G.L. c. 223A, § 3, and c.

93A. Defendant CT Install maintains an office within the Commonwealth.

       6.      The Plaintiff has been a Massachusetts resident at all times during the events

enumerated in this Complaint.

       7.      Venue is appropriate because the violations complained of all occurred in Essex

County, Massachusetts.



                                   STATEMENT OF FACTS

        8.     Plaintiff registered his residential home telephone number (978-356-0256) and

cellular telephone number (978-270-8669) with both the State and Federal Do-Not-Call

Registries on August 16, 2003, and January 28, 2010, respectively, in accordance with G.L. c.




                                                 2
         Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 5 of 14



159C, 201 CR 12.05, 47 U.S. Code 227 (the Telephone Consumer Protection Act), and 16 C.F.R.

§ 310.4(b )(1 )(iii)(B).

        9.       On 13( occasions, Defendants, or their agents, telephoned Plaintiff on his cellular

phone (978-270-8669), or on his residential landline (978-356-0256).

   Call Date       Call Time    Number Calling              8/18/17      19:29:33    310-271-4287
      4/27/16       17:13:29    405-421-0331                8/18/17      20:23:07         null
      5/10/16       10:56:59    978-224-9012                8/22/17      18:25:32    904-701-2736
      10/7/16       17:05:55    978-206-6248                8/23/17      10:50:34    904-701-2736
    12/15/16        11:47:16    510-782-5410                8/23/17      12:03:59    617-909-7258
    12/15/16        14:10:37    978-206-6038                8/24/17      13:05:34    978-356-1037
    12/15/16        14:18:11    508-455-4918                8/25/17      13:07:47    978-356-1414
    12/15/16        14:26:40    617-329-5648                8/25/17      13:57:50    978-270-1375
    12/15/16        14:56:05    617-699-2006                8/29/17      11:21:43    617-909-7258
    12/16/16        10:24:00    248-687-6823                 9/7/17      13:02:26    816-210-2541
      4/19/17       13:05:34         null                  10/13/17      17:05:23    978-270-1160
      4/19/17       14:20:04    888-523-6989               10/17/17      15:55:41    954-201-0065
      5/16/17        18:03:41         ??                   10/17/17      15:56:22    954-201-0065
      5/17/17        12:38:09   978-986-4646                11/3/17      16:25:26    520-900-5610
      5/17/17        14:54:09   610-365-3140               11/21/17      10:23:28    978-270-4778
      5/20/17         9:33:37   610-365-3140               11/27/17       9:20:14    978-707-5033
       6/5/17         9:34:38   802-222-0488                12/1/17      17:44:31    718-399-6158
      6/13/17        12:23:42   978-270-1264                12/7/17      11:10:27    310- 786- 7832
      6/29/17        13:33:28   978-705-4051               12/12/17      18:39:57    772-589-5088
      6/29/17        16:21:04        null                  12/12/17      18:51:44    772-589-5088
      6/29/17        16:35:41        null                  12/13/17      18:40:12    772-589-5088
      7/11/17        15:20:57        null                  12/14/17      13:42:24    718-863-4263
      7/11/17        15:27:21        null                  12/17/17      16:42:02    877-228-1980
       8/1/17       20:53:50         null                  12/17/17      16:56:31    888-512-1008
       8/1/17        20:53:50        null                  12/18/17      15:44:45    888-512-1008
      8/10/17        18:37:40   754-339-8267               12/21/17      15:53:44    718-848-9637
      8/10/17        18:37:40   754-339-8267               12/21/17      10:30:56    888-512-1008
      8/16/17        13:37:11   754-339-8267               12/22/17      12:13:37    978-356-6520
      8/16/17        16:08:07        null                  12/31/17      13:48:10    888-512-1008
      8/16/17        17:43:03   855-630-0666                 1/2/18      10:05:08    631-867-3599
      8/17/17        12:55:25   325-388-4526                 1/2/18      17:55:25    631-867-3599
      8/17/17        15:33:38   857-444-4143                 1/5/18      11:25:49    615-242-9191



                                                   3
  Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 6 of 14




 1/5/18   18:10:34   580-436-3431         5/14/18    16:25:35   718-254-7800
 1/9/18   12:01:58   949-448-7429         5/14/18    16:34:18   718-254-7800
1/10/18   15:06:30   949-448- 7 429       5/15/18    12:57:51        null
1/15/18   11:18:29   866-574-1713         5/25/18    15:31:33   953-091-4214
1/15/18   13:42:52   508-210-3968          6/1/18    13:20:37   978-270-7975
1/18/18   11:21:03   866-574-1713          6/1/18    15:18:50   978-356-7184
1/30/18   18:40:01   978-876-4276          6/7/18    14:02:30   978-356-2414
2/12/18    9:24:14   209-890-1613          6/8/18    19:03:53   580- 756-4698
2/14/18   15:09:30   928-268-2904          6/8/18    20:44:55   580-756-4698
2/17/18   13:19:58   978-744-6996         6/11/18    11:48:02   978-356-4541
2/21/18   18:07:36   978-270-2897         6/12/18    11:49:12   580-756-4698
2/26/18   15:40:41   978-270-5958         6/12/18    12:34:25   310-724-6384
2/27/18   13:06:40   978-270-7532         6/12/18    15:22:42   213-980-7834
 3/2/18   13:24:25   310-887-0561         6/20/18    13:26:14   978-356-3819
 3/2/18   16:58:21   310-887-0561         6/27/18    19:31:49   978-356-1756
 3/7/18   12:21:24   978-875-6897         6/28/18    13:01:14   978-270-1469
3/10/18   14:10:15   978-875-4647         6/28/18    15:07:37   919-299-4125
3/10/18   15:37:37   407-358-8517         6/30/18    19:22:12   978-270-1652
3/10/18   15:48:26   407-358-8517         7/13/18    19:59:49   978-877-1611
3/12/18   15:34:27   516-670-9591         7/17/18    17:53:33   310-276-7478
3/13/18   11:10:54   516-670-9591         7/26/18    12:26:18   978-270-1787
3/13/18   13:21:28   407-627-1213         7/26/18    14:20:01   978-356-1465
3/13/18   13:42:10   978-877-0099         7 /26/18   16:21:02   978-356-1211
3/13/18   14:13:06   601-683-2689         8/30/18    11:24:39   201-552-8765
3/13/18   17:17:16   847-395-8776         8/31/18    15:58:25   201-552-8765
3/15/18   18:35:04   978-876-1692         9/11/18    16:13:54   978-876-6802
3/16/18   12:46:52   478-494-3795          10/2/18   13:10:26   978-87 4- 7980
3/20/18   18:26:52   785- 766-8256         10/2/18   17:32:00   978-875-0644
3/26/18   13:58:22   978-270-1521         10/10/18   17:22:09   240-544-7368
3/29/18   16:02:20   978-356-1845         10/17/18   18:22:53   560-875-8768
3/31/18   17:55:23   978-270-1547         10/22/18   15:25:48   978-876-2383
3/31/18   18:34:00   978-270-1046          11/7/18   12:41:49   708-873-5935
4/26/18   18:36:52   978-270-4268          11/7/18   17:49:45   978-876-2469
4/27/18   14:28:50   978-87 4-585 7        11/8/18   16:28:18   978-875-1327
4/27/18   17:09:12   740-849-1234         11/19/18   14:45:31    177763255
4/27/18   17:17:19   978-87 4-6780        11/27/18   18:06:48    177763255
 5/5/18   18:53:32   718-254-7800         11/27/18   18:26:16    177763255




                                      4
        Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 7 of 14



       10.     Nineteen of these calls began with a mechanical or recorded voice, which asked if

Plaintiff needed home improvement services.

       11.     These callers gave several different company names, including: Kitchen Magic;

Home Improvement USA; Home Improvement Services; National Home Improvement; and U.S.

Home Improvement.

       12.     During many of these calls, Plaintiff asked the caller for the name and address of

his organization. None of the callers ever provided the name of their organization, or its

location. On some occasions, the caller gave the Plaintiff's address. On March 13, 2018, the

caller's reply to this request was "Fuck off", on March 29, 2018 "Fuck you, motherfucker."

During a call on September 11, 2018, the caller replied to this request with "Are you trying to

scare us? You can go fuck yourself."

       13.     During many of these calls, Plaintiff feigned interest, purely in an effort to learn

the identity of the caller. Plaintiff was sometimes then transferred a home improvement

contractor. Plaintiff sent these contractors demand letters demanding that they or their agents

stop calling him, and asking that they provide the identities of their lead generators. Some of

these contractors indicated that Porch.com or CT Install America were the lead generators.

       14.     On most of the above occasions when Plaintiff spoke with a live person, that

person did not know Plaintiff's name.

       15.     The numbers shown on Plaintiff's caller identification on most of these occasions

could not be redialed.

       16.     On ten of these occasions, Plaintiff's caller ID showed no number.




                                                  5
.,   .           Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 8 of 14



                 17.    At no time did Plaintiff give Defendant or their agent express written permission

         to call either of his telephone numbers.

                 18.    On January 15, 2018, Plaintiff sent a letter to Defendant CT Install, demanding

         that Defendant stop calling him, and that Defendant provide him with the name of any lead

         generators who had initiated any of these calls. Defendant received this letter via certified mail

         on January 22, 2018.

                 19.    On January 21, 2018, Plaintiff sent a letter to Defendant Porch.com, demanding

         that Defendant stop calling him, and that Defendant provide him with the name of any lead

         generators who had initiated any of these calls. Defendant received this letter via certified mail

         on March 6, 2018.

                20.     Plaintiff never received any response to these demand letters.

                21.     Most of these calls follow identical patterns of questions. For this reason,

         Plaintiff believes that Defendants are using the same out-of-country call center (or centers) to

         generate these calls.



                                                       COUNT!

                             VIOLATIONS OF FEDERAL DO-NOT-CALL LAWS

                 22.    Plaintiff incorporates by reference all other paragraphs of this Complaint

         numbered 1-22 as if fully set forth herein.

                 23.    Defendants on 128 occasions knowingly and intentionally violated 47 U.S. Code

         § 227(b)(l)(A)(iii) by calling Plaintiffs cellular telephone number, which was and is registered




                                                          6
        Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 9 of 14



with the State and Federal Do-Not-Call Registries, those calls not being made to collect a debt,

and without Plaintiff's express written permission.

       24.     Defendants on seven occasions knowingly and intentionally violated 47 CFR §

64.1200(c)(2)- and therefore 47 U.S. Code§ 227(c)(3)(G)- by calling Plaintiffs residential

telephone number, which was and is registered with the State and Federal Do-Not-Call

Registries, and after being notified by Plaintiff that he did not wish to be called, those calls not

being made to collect a debt, and without Plaintiff's express written permission.

       25.     Defendants on 135 occasions knowingly and intentionally violated 47 U.S. Code

§ 227(b)(l)(B) and 15 U.S. Code§ 6102(a)(3)(A) by calling Plaintiffs cellular telephone number

using an automatic telephone dialing system, as defined in 47 U.S. Code§ 227(a)(l). As

evidenced by Defendant's ignorance of who they were calling.

        26.    Defendants on 135 occasions knowingly and intentionally violated 47 U.S. Code

§ 227(e)(l) and 15 U.S. Code§ 6102(a)(3)(A) by blocking the Plaintiffs caller identification

device, and in so doing committed seven distinct violations of 47 U.S. Code§ 227.

        27.     Defendants are jointly and severally liable for these violations, because these calls

come from the same call center ( or centers), which both Defendants have contractual

relationships with, and which are therefore simultaneously agents of both Defendants.




                                              COUNT II

 VIOLATIONS OF THE MASSACHUSETTS DO-NOT-CALL STATUTE M.G.L. c. 159C
        AND THE MASSACHUSETTS CONSUMER PROTECTION ACT

        28.     Plaintiff incorporates by reference all other paragraphs of this Complaint

numbered 1-27 as if fully set forth herein.


                                                   7
       Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 10 of 14



       29.     Defendants on 135 occasions knowingly and intentionally violated

M.G.L.c.159C§3(i) and 201 CMR 12.02(1) by calling Plaintiffs cellular or residential telephone

number, which were and are registered with the State and Federal Do-Not-Call Registries, those

calls not being regarding a debt, and without Plaintiff's express written permission.

       30.     Defendants on nineteen occasions knowingly and intentionally violated

M.G.L.c.159C§3(iv) and 201 CMR 12.02(4) by using a recorded message.

       31.     Defendants on all 135 occasions knowingly and intentionally violated

M.G.L.c.159C§4 and 201 CMR 12.02(5) by blocking Plaintiff's caller identification device.

       32.     Defendants on all 135 occasions knowingly and intentionally violated

M.G.L.c.159C§5A(a), 201 CMR 12.02(7) by not disclosing the correct name of the

telemarketing company or the name of the ultimate seller.

       33.     All of the above acts constituted a violation of the Massachusetts Consumer

Protection Act, M.G.L.c.93A, being unfair and deceptive acts.

       34.     Defendants are jointly and severally liable for these violations, because these calls

come from the same call center ( or centers), which both Defendants have contractual

relationships with, and which are therefore simultaneously agents of both Defendants.




WHERFORE, Plaintiff requests that this honorable Court:

       A.      Enter judgment against Defendants on all counts, jointly and severally;

       B.      Award damages in the amount of $202,500 for the 405 separate violations

enumerated in Count I: $500 for each as a violation of Federal law per 47 U.S. Code§§

227(b)(3)(B) and 227(c)(5)(B), including violations of 47 CFR § 64.1200(c)(2);



                                                 8
             -   p
                            Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 11 of 14
-#   •   >




                            C.     Award damages of $67,500, being $500 for each of the 135 separate violations in

                     Count II. The Court can award up to $5,000 for each as a violation of Massachusetts law per

                     M.G.L.c.159C §5(b)(2). Plaintiff suggests that the Court be guided by the Federal law, and

                     award $500 per violation;

                            D.     Award damages to Plaintiff for violations of M.G.L. c. 93A, as outlined in this

                     Complaint;

                            E.     Award damages to Plaintiff and double or treble all such damages, as applicable

                     and as the court deems appropriate, pursuant to the provisions of M.G.L. c. 93A §2, and 47 U.S.

                     Code§ 227;

                            F.     Award Plaintiff costs of suit; and

                            G.     Issue a Permanent Injunctive Order enjoining Defendant from ever contacting

                     Plaintiff by telephone, at his home or cellular telephone numbers, as allowed by 47 U.S. Code§§

                     227(c)(5)(A) and 227(b)(3)(A).



                           PLAINTIFF DEMANDS A JURY TRIAL AS TO ALL CLAIMS SO TRIABLE




                     By William McDermet, pro se


                     --JY-~fy/!'t
                     William McDermet
                     4 Second Street
                     Ipswich, MA 01938
                     978.270.8669
                     xebec2 718@gmail.com
                     BBO #698527


                                                                        9
        CIVIL ACTION COVER SHEET
                                 Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 12 of 14
                                                                                                          DOCKET NUMBER



                                                                                                        /9!J!JCl/0003fA
                                                                                                                                                                                                 Trial Court of Massachusetts
                                                                                                                                                                                                 The Superior Court
                                                                                                                                                                                                                                                                                                      w   \'1(
PLAINTIFF{$):               WIiiiam McOermet                                                                                                                                         COUNTY
                                                                                                                                                                                                                 Essex
ADDRESS:                    4 Second Street

                             Ipswich, MA 01938                                                                                                  DEFENDANT(S):                     CT Install America, LLC

                                                                                                                                                                                   Porch.com, Inc

ATIORNEY:                   WIiiiam McDermet

ADDRESS:                    4 Second Street                                                                                                     ADDRESS:


                             Ipswich, MA 01938                                                                                                   CT Install America, LLC:                  1353 Alleghenyville Road, Mohnton, PA 19540

                                                                                                                                                 Porch.com, Inc.:                          2200 First Avenue South, Seattle, WA 98134

BBQ:

                                                                               TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

            CODE NO.                                                 TYPE OF ACTION (specify)                                                                      TRACK                                       HAS A JURY CLAIM BEEN MADE?
               BH 1                                      Violations of Trade Laws                                                                                      A                                        [g]YES                                        D          NO
*If "Other" please describe:


                                                                                    STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A                                                                                                                         ~                  Cf)
                                                                                                                                                                                                                                                               -                  Cf)
The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to de~mim{~1oney damages. For
this form, disregard double or treble damage claims; indicate single damages only.                                                            U>                                                                                                                =-
                                                                                                                                                                                                                                                               :::z               c"TJ
                                                                                                                                                                                                                                                                  I                -u-
                                                                                                                            TORT CLAIMS
                                                                                                                (attach additional sheets as necessary)
                                                                                                                                                                                                                                                               ..D                ,;orrl
                                                                                                                                                                                                                                                                                   ,,r
                                                                                                                                                                                                                                                                                  ,30
A. Documented medical expenses to date:                                                                                                                                                                                                                        1)                 ..:0


             i: i~::: ~~~~~l~:lfi:::~;~·~· :· :· · · · · _. _. ·,:- ·: ·: ·: -:~·: ·: ·: -: ~·: -: -: ·:- :- ·: ~:·: -:· : ·:~· ·- .- ·:- :-: ·: ·: :-:· :· :~·:- :· :· -: ~.·. ·. ·. ·.
             4. Total physical therapy expenses
                                                                                                                                                                                           :-:·:-:-:-:-:--·:·:--·:·:·:·:-::·:·:·:·:·:·:-:,::·:·:·:·:·:·:·:·:·:-:-:·:·:·:::·2·.···:-:-:-:i
                                                                                                                                                                                                                      ..                                       O".:               c-i
                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                            $
             5. Total other expenses (describe below)                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                                     Subtotal (A):                          $

B.   Documented lost wages and compensation to date                                                                                                                                                                                                                                         $
C.   Documented property damages to dated .                                                                                                                                                                                                                                                 $
D.   Reasonably anticipated future medical and hospital expenses.........................                                                                                                                                                                                                   $
E.   Reasonably anticipated lost wages .                 .. ..     ..                     ..                                                                                                                               ..                                                               $
F.   Other documented items of damages (describe below)......                                                                                                                                                                                                                               $



G. Briefly describe plaintiffs injury, including the nature and extent of injury:

                                                                                                                                                                                                                                                         TOTAL (A-F):$


                                                                                                                  CONTRACT CLAIMS
                                                                                                         (attach additional sheets as necessary)

Provide a detailed description of claims(s):
 Violations of the Federal Telephone Consumer Protection Act, 47 U.S. Code§ 227                                                                                                                                                                                      TOTAL:$                    270,000




                                                                                                                                                                                                                                                                                            If4/lc:J
 Violations of M.G.L. c. 159C

Signature of Attorney/Pro Se Plaintiff: X                                            Y.~                                                                                                                                                                                    Dat~:
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Codrt--:"

 none
                                                CERTIFICATION PURSUANT TO SJC RULE 1 :18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1: 18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X                                                                                                                                                                                                                                          Date:
Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 13 of 14
Case 1:19-cv-10284-RGS Document 4-1 Filed 02/14/19 Page 14 of 14
